Exhibit 10.2

REGISTRATION RIGHTS AGREEMENT

 

 

THIS REGISTRATION RIGHTS AGREEMENT (the “Agreement”) is made and entered into by
and between Summer Energy Holdings, Inc., a Nevada corporation (the “Company”),
and the “Purchaser” signatory hereto and who has executed and delivered to the
Company an Securities Purchase Agreement to purchase certain securities
described therein.

The parties hereby agree as follows:

1.Certain Definitions. 

As used in this Agreement, the following terms shall have the following
meanings:

“Affiliate” shall mean, with respect to any person, any other person which
directly or indirectly controls, is controlled by, or is under common control
with, such person.

“Business Day” shall mean a day, other than a Saturday or Sunday, on which banks
in Houston, Texas are open for the general transaction of business.

“Common Stock” shall mean the Company’s common stock and any securities into
which such shares may hereinafter be reclassified.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

“Issuable Shares” shall mean the shares of Common Stock.

“Prospectus” shall mean (i) the prospectus included in any Registration
Statement, as amended or supplemented by any prospectus supplement, with respect
to the terms of the offering of any portion of the Registrable Securities
covered by such Registration Statement and by all other amendments and
supplements to the prospectus, including post-effective amendments and all
material incorporated by reference in such prospectus, and (ii) any “free
writing prospectus” as defined in Rule 405 under the Securities Act.

“Purchase Agreement” shall mean that certain Securities Purchase Agreement by
and between Purchaser and the Company, of even date herewith, for the purchase
of Common Stock.

“Purchaser” shall mean the Purchaser identified in a subscription agreement or
Purchase Agreement and who is signatory to this Agreement.  

“Register,” “registered” and “registration” refer to a registration made by
preparing and filing a Registration Statement or similar document in compliance
with the Securities Act (as defined below), and the declaration or ordering of
effectiveness of such Registration Statement or document.

“Registrable Securities” shall mean (i) the Issuable Shares and (ii) any other
securities issued or issuable with respect to or in exchange for Registrable
Securities; provided, that, a security shall cease to be a Registrable Security
upon (a) a Registration Statement with respect to the sale of such securities
shall have become effective under the Securities Act and such securities shall
have been sold, transferred, disposed of or exchanged pursuant to such
Registration Statement, (b) such securities shall have been otherwise
transferred, new certificates for them not bearing a legend restricting further
transfer shall have

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

been delivered by the Company and subsequent public distribution of them shall
not require registration under the Securities Act, (c) such securities shall
have ceased to be outstanding, or (d) such securities are saleable under
Rule 144 of the Securities Act without regard to any volume limitation
requirements under Rule 144 of the Securities Act.

“Registration Statement” shall mean any registration statement of the Company
filed under the Securities Act that covers the public offering of any
Registrable Securities, amendments and supplements to such Registration
Statement, including post-effective amendments, all exhibits and all material
incorporated by reference in such Registration Statement.

“Rights Holder” shall mean the Purchaser, and “Rights Holders” shall mean those
persons who have executed either a subscription agreement or a Purchase
Agreement to purchase Common Stock as part of an offering commencing in April
2018.

“SEC” shall mean the U.S. Securities and Exchange Commission.

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

2.Piggy-Back Registration Only. 

(a)In the event the Company proposes to register any of its stock or other
securities under the Securities Act in connection with the public offering of
such securities solely for cash, it will, prior to such filing, give written
notice to all Rights Holders of its intention to do so.  Upon the written
request of a Rights Holder given within ten (10) days after the Company provides
such notice (which request shall state the intended method of disposition of
such Registrable Securities), the Company shall use commercially reasonable
efforts to cause all Registrable Securities which the Company has been requested
by such Rights Holder to register to be registered under the Securities Act to
the extent necessary to permit their sale or other disposition in accordance
with the intended methods of distribution specified in the request of such
Rights Holder; provided that the Company shall have the right to postpone or
withdraw any registration effected pursuant to this Section 2 without obligation
to the Rights Holder. 

(b)If the registration for which the Company gives notice pursuant to Section
2(a) is a registered public offering involving an underwriting, the Company
shall so advise the Rights Holders as part of the written notice given pursuant
to Section 2(a).  In such an event, the right of any Rights Holder to include
its Registrable Securities in such registration pursuant to this Section 2 shall
be conditioned upon such Rights Holder’s participation in such underwriting on
the terms set forth herein.  All Rights Holders proposing to distribute their
securities through such underwriting shall (together with the Company) enter
into an underwriting agreement in customary form with the underwriter or
underwriters selected for the underwriting by the Company.   

Notwithstanding any other provision of this Section 2, if the managing
underwriter determines that marketing factors require a limitation of the number
of shares to be underwritten, the Company may limit the number of Registrable
Securities to be included in such registration and underwriting.  The Company
shall so advise all Rights Holders requesting registration, and the number of
shares that are entitled to be included in the registration and underwriting
shall be allocated in the following manner.  The number of shares that may be
included in such registration and underwriting shall be allocated among all
Rights Holders requesting registration in proportion, as nearly as practicable,
to the respective number of Registrable Securities which they held at the time
the Company gives the notice specified in Section 2(a).  If any Rights Holder
would thus be entitled to include more securities than such Rights Holder
requested to be registered, the excess shall be allocated among the other
requesting Rights Holders pro-

--------------------------------------------------------------------------------

2

--------------------------------------------------------------------------------

rata in the manner described in the preceding sentence.  If any Rights Holder
disapproves of the terms of any such underwriting, such person may elect to
withdraw therefrom by written notice to the Company, and any Registrable
Securities or other securities excluded or withdrawn from such underwriting
shall be withdrawn from such registration.

3.Registration. 

(a)Registration Statements.  If and whenever the Company elects to effect the
registration of any Registrable Securities under the Securities Act, the Company
shall prepare and file with the SEC one Registration Statement on Form S-3 (or,
if Form S-3 is not then available to the Company, on such form of registration
statement as is then available to effect a registration for resale of the
Registrable Securities), covering the resale of the Registrable Securities.
 Subject to any SEC comments, such Registration Statement shall include the plan
of distribution attached hereto as Exhibit A (the “Plan of Distribution”).  Such
Registration Statement also shall cover, to the extent allowable under the
Securities Act (including Rule 416), such indeterminate number of additional
shares of Common Stock resulting from stock splits, stock dividends or similar
transactions with respect to the Registrable Securities.  The Registration
Statement (and each amendment or supplement thereto, and each request for
acceleration of effectiveness thereof) shall be provided in accordance with
Section 3(c) to the Rights Holders and their counsel prior to its filing or
other submission.  The Company shall have the right to terminate or withdraw any
registration initiated by it hereunder prior to the effectiveness of such
registration whether or not any Rights Holders have elected to include
Registrable Securities in such registration.  The expenses of such withdrawn
registration shall be borne by the Company. 

(b)Expenses.  The Company will pay all expenses associated with each
registration, including filing and printing fees, the Company’s counsel and
accounting fees and expenses, costs associated with clearing the Registrable
Securities for sale under applicable state securities laws, and listing fees,
fees and expenses of one counsel to represent the Rights Holder and other
similarly situated Rights Holders (not to exceed $5,000) and the Rights Holders’
reasonable expenses in connection with the registration, but excluding
discounts, commissions, fees of underwriters, selling brokers, dealer managers
or similar securities industry professionals with respect to the Registrable
Securities being sold. 

(c)Effectiveness. 

(i)In the event the Company elects to file a Registration Statement, the Company
shall use commercially reasonable efforts to have the Registration Statement
declared effective as soon as practicable.  Any request for acceleration of the
Registration Statement shall seek effectiveness at 5:00 p.m., New York time, or
as soon thereafter as practicable.  The Company shall notify the Rights Holders
by facsimile or e-mail as promptly as practicable, and in any event, prior to
9:00 a.m., New York time, on the day after any Registration Statement is
declared effective, shall file with the SEC under Rule 424 a final Prospectus as
promptly as practicable, and in any event, prior to 9:00 a.m., New York time, on
the day after any Registration Statement is declared effective, and shall advise
the Rights Holders in writing that either (i) it has complied with the
requirements of Rule 172 or (ii) it is unable to satisfy the conditions of Rule
172 and, as a result, Rights Holders are required to deliver a copy of the
Prospectus in connection with any sales of Registrable Securities (in which
case, the Company shall deliver to the Rights Holders a copy of the Prospectus
to be used in connection with the sale or other disposition of the securities
covered thereby).   

(ii)For not more than twenty (20) consecutive days or for a total of not more
than forty-five (45) days in any twelve (12) month period, the Company may delay
the disclosure of material non-public information concerning the Company, by
suspending the use of any Prospectus included in any registration contemplated
by this Section containing such information, the disclosure of  

--------------------------------------------------------------------------------

3

--------------------------------------------------------------------------------

which at the time is not, in the good faith opinion of the Company, in the best
interests of the Company (an “Allowed Delay”); provided, that the Company shall
promptly (a) notify the Rights Holders in writing of the existence of (but in no
event, without the prior written consent of a Rights Holder, shall the Company
disclose to the Rights Holder any of the facts or circumstances regarding)
material non-public information giving rise to an Allowed Delay, (b) advise the
Rights Holder in writing and obtain the written agreement of such Rights Holder
to maintain the strictest confidentiality regarding any material non-public
information of which such Rights Holder may become aware, (c) to cease all
purchases and sales under the Registration Statement until the end of the
Allowed Delay, and (d) use commercially reasonable efforts to terminate an
Allowed Delay as promptly as practicable.

4.Company Obligations.  In the event the Company elects to file a Registration
Statement, the Company will use commercially reasonable efforts to effect the
registration of the Registrable Securities in accordance with the terms hereof,
and pursuant thereto the Company will, as expeditiously as possible: 

(a)use commercially reasonable efforts to cause such Registration Statement to
become effective at 5:00 p.m., New York time, or as soon thereafter as
practicable and to remain continuously effective for a period that will
terminate upon the earlier of (i) the date on which all Registrable Securities
covered by such Registration Statement as amended from time to time, have been
sold, and (ii) the date on which all Registrable Securities covered by such
Registration Statement may be sold pursuant to Rule 144 of the Securities Act
without regard to any volume limitation requirements under Rule 144 of the
Securities Act (the “Effectiveness Period”) and advise the Rights Holders in
writing when the Effectiveness Period has expired; 

(b)prepare and file with the SEC such amendments and post-effective amendments
to the Registration Statement and the Prospectus as may be necessary to keep the
Registration Statement effective for the Effectiveness Period and to comply with
the provisions of the Securities Act and the Exchange Act with respect to the
distribution of all of the Registrable Securities covered thereby; 

(c)furnish to each of the Rights Holders and their collective, single designated
legal counsel (i) promptly after the same is prepared and publicly distributed,
filed with the SEC, or received by the Company (but not later than two (2)
Business Days after the filing date, receipt date or sending date, as the case
may be) one (1) copy of any Registration Statement and any amendment thereto,
each preliminary prospectus and Prospectus and each amendment or supplement
thereto, and each letter written by or on behalf of the Company to the SEC or
the staff of the SEC, and each item of correspondence from the SEC or the staff
of the SEC, in each case relating to such Registration Statement (other than any
portion of any thereof which contains information for which the Company has
sought confidential treatment), and (ii) such number of copies of a Prospectus,
including a preliminary prospectus, and all amendments and supplements thereto
and such other documents as each Rights Holder may reasonably request in order
to facilitate the disposition of the Registrable Securities owned by such Rights
Holder that are covered by the related Registration Statement; 

(d)use commercially reasonable efforts to (i) prevent the issuance of any stop
order or other suspension of effectiveness and, (ii) if such order is issued,
obtain the withdrawal of any such order at the earliest possible moment; 

(e)prior to any public offering of Registrable Securities, use commercially
reasonable efforts to (i) register or qualify or cooperate with the Rights
Holders and their counsel in connection with the registration or qualification
of such Registrable Securities for offer and sale under the securities or blue
sky laws of such jurisdictions requested by the Rights Holders and (ii) do any
and all other acts or things necessary or advisable to enable the distribution
in such jurisdictions of the  

--------------------------------------------------------------------------------

4

--------------------------------------------------------------------------------

Registrable Securities covered by the Registration Statement; provided, however,
that the Company shall not be required in connection therewith or as a condition
thereto to (i) qualify to do business in any jurisdiction where it would not
otherwise be required to qualify but for this Section 4(e), (ii) subject itself
to general taxation in any jurisdiction where it would not otherwise be so
subject but for this Section 4(e), (iii) file a general consent to service of
process in any such jurisdiction; or (iv) provide any undertakings that cause
material expense or burden to the Company;

(f)use commercially reasonable efforts to cause all Registrable Securities
covered by a Registration Statement to be listed on each securities exchange,
interdealer quotation system or other market on which similar securities issued
by the Company are then listed; 

(g)immediately notify the Rights Holders, at any time prior to the end of the
Effectiveness Period, upon discovery that, or upon the happening of any event as
a result of which, the Prospectus includes an untrue statement of a material
fact or omits to state any material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances then existing, and promptly prepare, file with the SEC and furnish
to such holder a supplement to or an amendment of such Prospectus as may be
necessary so that such Prospectus shall not include an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances then existing; and 

(h)otherwise use commercially reasonable efforts to comply with all applicable
rules and regulations of the SEC under the Securities Act and the Exchange Act,
including, without limitation, Rule 172 under the Securities Act, file any final
Prospectus, including any supplement or amendment thereof, with the SEC pursuant
to Rule 424 under the Securities Act, promptly inform the Rights Holders in
writing if, at any time during the Effectiveness Period, the Company does not
satisfy the conditions specified in Rule 172 and, as a result thereof, the
Rights Holders are required to deliver a Prospectus in connection with any
disposition of Registrable Securities and take such other actions as may be
reasonably necessary to facilitate the registration of the Registrable
Securities hereunder; and make available to its security holders, as soon as
reasonably practicable, but not later than the Availability Date (as defined
below), an earnings statement covering a period of at least twelve (12) months,
beginning after the effective date of each Registration Statement, which
earnings statement shall satisfy the provisions of Section 11(a) of the
Securities Act, including Rule 158 promulgated thereunder (for the purpose of
this subsection 4(h), “Availability Date” means the 45th day following the end
of the fourth fiscal quarter that includes the effective date of such
Registration Statement, except that, if such fourth fiscal quarter is the last
quarter of the Company’s fiscal year, “Availability Date” means the 90th day
after the end of such fourth fiscal quarter). 

(i)With a view to making available to the Rights Holders the benefits of Rule
144 of the Securities Act (or its successor rule) and any other rule or
regulation of the SEC that may at any time permit the Rights Holders to sell
shares of Common Stock to the public without registration, the Company covenants
and agrees to:  (i) use commercially reasonable efforts to make and keep public
information available, as those terms are understood and defined in Rule 144,
until the earlier of (A) six months after such date as all of the Registrable
Securities may be resold pursuant to Rule 144 without regard to any volume
limitation requirements under Rule 144 or (B) such date as all of the
Registrable Securities shall have been resold; (ii) use commercially reasonable
efforts to file with the SEC in a timely manner all reports and other documents
required of the Company under the Exchange Act; and (iii) furnish to each Rights
Holder upon request, as long as such Rights Holder owns any Registrable
Securities, (A) a written statement by the Company that it has complied with the
reporting requirements of the Exchange Act, (B) a copy of the Company’s most
recent Annual Report on Form 10-K or Quarterly Report on Form 10-Q, and (C) such
other information as may be reasonably requested in order to avail  

--------------------------------------------------------------------------------

5

--------------------------------------------------------------------------------

such Rights Holder of any rule or regulation of the SEC that permits the selling
of any such Registrable Securities without registration.

5.Due Diligence Review; Information.  The Company shall make available, during
normal business hours, for inspection and review by the Rights Holders, advisors
to and representatives of the Rights Holders (who may or may not be affiliated
with the Rights Holders and who are reasonably acceptable to the Company), all
financial and other records, all filings with the SEC, and all other corporate
documents and properties of the Company as may be reasonably necessary for the
purpose of such review, and cause the Company’s officers, directors and
employees, within a reasonable time period, to supply all such information
reasonably requested by the Rights Holders or any such representative, advisor
or underwriter in connection with such Registration Statement (including,
without limitation, in response to all questions and other inquiries reasonably
made or submitted by any of them), prior to and from time to time after the
filing and effectiveness of the Registration Statement for the sole purpose of
enabling the Rights Holders and such representatives, advisors and underwriters
and their respective accountants and attorneys to conduct initial and ongoing
due diligence with respect to the Company and the accuracy of such Registration
Statement. 

The Company shall not disclose material nonpublic information to the Rights
Holders, or to advisors to or representatives of the Rights Holders, unless
prior to disclosure of such information the Company: (a) identifies such
information as being material nonpublic information and provides the Rights
Holders, such advisors and representatives with the opportunity to accept or
refuse to accept such material nonpublic information for review and any Rights
Holder wishing to obtain such information enters into an appropriate
confidentiality agreement with the Company with respect thereto; and (b) advises
the Rights Holder in writing to cease all purchases and sales under the
Registration Statement until such information has become public information for
not less than four (4) business days.

6.Obligations of the Rights Holders. 

(a)Should the Company, in its sole discretion, decide to file a Registration
Statement, each Rights Holder shall furnish in writing to the Company such
information regarding itself, the Registrable Securities held by it and the
intended method of disposition of the Registrable Securities held by it, as
shall be reasonably required by the provisions of this Agreement to effect the
registration of such Registrable Securities and shall execute such documents in
connection with such registration as the Company may reasonably request.  At
least ten (10) Business Days prior to the first anticipated filing date of any
Registration Statement, the Company shall notify each Rights Holder of the
information the Company requires from such Rights Holder if such Rights Holder
elects to have any of the Registrable Securities included in the Registration
Statement.  A Rights Holder shall provide such information to the Company at
least two (2) Business Days prior to the first anticipated filing date of such
Registration Statement if such Rights Holder elects to have any of the
Registrable Securities included in the Registration Statement. 

(b)Each Rights Holder, by its acceptance of the Registrable Securities agrees to
cooperate with the Company as reasonably requested by the Company in connection
with the preparation and filing of a Registration Statement hereunder, unless
such Rights Holder has notified the Company in writing of its election to
exclude all of its Registrable Securities from such Registration Statement. 

(c)Each Rights Holder agrees that, upon receipt of any notice from the Company
of either (i) the commencement of an Allowed Delay pursuant to Section 3(c)(ii)
or (ii) the happening of an event pursuant to Section 4(g) hereof, such Rights
Holder will immediately discontinue disposition of Registrable Securities
pursuant to the Registration Statement covering such Registrable Securities,
until the Rights Holder is advised by the Company that such dispositions may
again be made. 

--------------------------------------------------------------------------------

6

--------------------------------------------------------------------------------

(d)Each Rights Holder, advisor to and representative of the Rights Holder (who
may or may not be affiliated with the Right Holder) (each, an “Inspector”) will
hold in confidence, and will not make any disclosure (except to an Purchaser)
of, any records or other information that the Company determines in good faith
to be confidential, and of which determination the Inspectors are so notified,
unless (i) the disclosure of such information is necessary to avoid or correct a
misstatement or omission in any Registration Statement, (ii) the release of such
information is ordered pursuant to a subpoena or other order from a court or
government body of competent jurisdiction, (iii) the information has been made
generally available to the public other than by disclosure in violation of this
or any other agreement (to the knowledge of the relevant Inspector), (iv) the
information was developed independently by an Inspector without breach of this
Agreement, (v) the information was known to the Inspector before receipt of such
information from the Company, or (vi) the information was disclosed to the
Inspector by a third party without restriction.  The Company is not required to
disclose any confidential information to any Inspector unless and until such
Inspector has entered into a confidentiality agreement (in form and substance
reasonably satisfactory to the Company) with the Company with respect thereto,
substantially in the substance of this Section 6(d).  Each Purchaser will, upon
learning that disclosure of confidential information is sought in or by a court
or governmental body of competent jurisdiction or through other means, give
prompt notice to the Company and allow the Company, at the Company’s expense, to
undertake appropriate action to prevent disclosure of, or to obtain a protective
order for, the information deemed confidential.  Nothing herein will be deemed
to limit the Purchaser’s ability to sell Registrable Securities in a manner that
is otherwise consistent with applicable laws and regulations.  

(e)No Purchaser may participate in any underwritten distribution hereunder
unless such Purchaser (a) agrees to sell such Purchaser’s Registrable Securities
on the basis provided in any underwriting arrangements applicable to such
distribution, (b) completes and executes all questionnaires, powers of attorney,
indemnities, underwriting agreements and other documents reasonably required
under the terms of such underwriting arrangements, and (c) agrees to pay its pro
rata share of all underwriting discounts and commissions applicable with respect
to its Registrable Securities.  

7.Indemnification. 

(a)Indemnification by the Company.  The Company will indemnify and hold harmless
each Rights Holder and its officers, directors, members, employees and agents,
successors and assigns, and each other person, if any, who controls such Rights
Holder within the meaning of the Securities Act, against any losses, claims,
damages or liabilities, joint or several, to which they may become subject under
the Securities Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon: (i)
any untrue statement or alleged untrue statement of any material fact contained
in any Registration Statement, any preliminary Prospectus or final Prospectus,
or any amendment or supplement thereof; (ii) any blue sky application or other
document executed by the Company specifically for that purpose or based upon
written information furnished by the Company filed in any state or other
jurisdiction in order to qualify any or all of the Registrable Securities under
the securities laws thereof (any such application, document or information
herein called a “Blue Sky Application”); (iii) the omission or alleged omission
to state therein a material fact required to be stated therein or necessary to
make the statements therein not misleading; (iv) any violation by the Company or
its agents of any rule or regulation promulgated under the Securities Act
applicable to the Company or its agents and relating to action or inaction
required of the Company in connection with such registration; or (v) any failure
to register or qualify the Registrable Securities included in any such
Registration in any state where the Company or its agents has affirmatively
undertaken or agreed in writing that the Company will undertake such
registration or qualification on a Rights Holder’s behalf and will reimburse
such Rights Holder, and each such officer, director, member, employee, agent,
successor and assign, and each such controlling person for any legal or other
expenses reasonably incurred by them in connection with investigating or
defending any such loss, claim, damage,  

--------------------------------------------------------------------------------

7

--------------------------------------------------------------------------------

liability or action; provided, however, that (i) the Company will not be liable
in any such case if and to the extent that any such loss, claim, damage or
liability arises out of or is based upon an untrue statement or alleged untrue
statement or omission or alleged omission so made in conformity with information
furnished by such Rights Holder or any such controlling person in writing
specifically for use in such Registration Statement or Prospectus, and (ii) does
not apply to amounts paid in settlement of any loss, claim, damage or liability
if such settlement is made without the prior written consent of the Company,
which consent will not be unreasonably withheld.

(b)Indemnification by the Rights Holders.  Each Rights Holder agrees, severally
but not jointly, to indemnify and hold harmless, to the fullest extent permitted
by law, the Company, its directors, officers, employees, stockholders and each
person who controls the Company (within the meaning of the Securities Act)
against any losses, claims, damages, liabilities and expense (including
reasonable attorney fees) resulting from (i) any untrue statement of a material
fact or any omission of a material fact required to be stated in the
Registration Statement or Prospectus or preliminary Prospectus or amendment or
supplement thereto or any Blue Sky Application or necessary to make the
statements therein not misleading, to the extent, but only to the extent that
such untrue statement or omission is contained in any information furnished in
writing by such Rights Holder to the Company specifically for inclusion in such
Registration Statement or Prospectus or amendment or supplement thereto, (ii)
the omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading; (iii)
any violation by the Rights Holder or its agents of any rule or regulation
promulgated under the Securities Act applicable to the Rights Holder or its
agents and relating to action or inaction required of the Rights Holder in
connection with such registration.  In no event shall the liability of a Rights
Holder be greater in amount than the dollar amount of the proceeds (net of all
expense paid by such Rights Holder in connection with any claim relating to this
Section 7 and the amount of any damages such Rights Holder has otherwise been
required to pay by reason of such untrue statement or omission) received by such
Rights Holder upon the sale of the Registrable Securities included in the
Registration Statement giving rise to such indemnification obligation.  In
addition, a Rights Holder shall not be liable hereunder to the extent that any
such loss, claim, damage, liability (or action or proceeding in respect thereof)
or expense arises out of the Company’s, or any underwriter’s, or their
representatives’ failure to send or give a copy of a final Prospectus, as the
same may be then supplemented or amended, to the person or entity asserting an
untrue statement or alleged untrue statement or omission or alleged omission at
or prior to the written confirmation of the sale of securities to such person or
entity if such statement or omission was corrected in such final Prospectus. 

(c)Conduct of Indemnification Proceedings.  Any person entitled to
indemnification hereunder shall (i) give prompt notice to the indemnifying party
of any claim with respect to which it seeks indemnification and (ii) permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party; provided that any person entitled to
indemnification hereunder shall have the right to employ separate counsel and to
participate in the defense of such claim, but the fees and expenses of such
counsel shall be at the expense of such person unless (a) the indemnifying party
has agreed to pay such fees or expenses, (b) the indemnifying party shall have
failed to assume the defense of such claim and employ counsel reasonably
satisfactory to such person or (c) in the reasonable judgment of any such
person, based upon written advice of its counsel, a conflict of interest exists
between such person and the indemnifying party with respect to such claims (in
which case, if the person notifies the indemnifying party in writing that such
person elects to employ separate counsel at the expense of the indemnifying
party, the indemnifying party shall not have the right to assume the defense of
such claim on behalf of such person); and provided, further, that the failure of
any indemnified party to give notice as provided herein shall not relieve the
indemnifying party of its obligations hereunder, except to the extent that such
failure to give notice shall materially adversely affect the indemnifying party
in the defense of any such claim or litigation.  It is understood that the
indemnifying party shall not, in connection with any proceeding in the same
jurisdiction, be liable for fees  

--------------------------------------------------------------------------------

8

--------------------------------------------------------------------------------

or expenses of more than one separate firm of attorneys at any time for all such
indemnified parties.  No indemnifying party will, except with the consent of the
indemnified party, consent to entry of any judgment or enter into any settlement
that does not include as an unconditional term thereof the giving by the
claimant or plaintiff to such indemnified party of a release from all liability
in respect of such claim or litigation.

(d)Contribution.  If for any reason the indemnification provided for in the
preceding paragraphs (a) and (b) is unavailable to an indemnified party or
insufficient to hold it harmless, other than as expressly specified therein,
then the indemnifying party shall contribute to the amount paid or payable by
the indemnified party as a result of such loss, claim, damage or liability in
such proportion as is appropriate to reflect the relative fault of the
indemnified party and the indemnifying party, as well as any other relevant
equitable considerations.  No person guilty of fraudulent misrepresentation
within the meaning of Section 11(f) of the Securities Act shall be entitled to
contribution from any person not guilty of such fraudulent misrepresentation.
 In no event shall the contribution obligation of a holder of Registrable
Securities be greater in amount than the dollar amount of the proceeds (net of
all expenses paid by such holder in connection with any claim relating to this
Section 7 and the amount of any damages such holder has otherwise been required
to pay by reason of such untrue or alleged untrue statement or omission or
alleged omission) received by it upon the sale of the Registrable Securities
giving rise to such contribution obligation. 

8.Miscellaneous. 

(a)Amendments and Waivers.  This Agreement may be amended only by a writing
signed by the Company and the holders of a majority of the then-outstanding
Registrable Securities.  The Company may take any action herein prohibited, or
omit to perform any act herein required to be performed by it, only if the
Company shall have obtained the written consent to such amendment, action or
omission to act, of the person adversely affected by such action or omission.   

(b)Notices.  All notices and other communications provided for or permitted
hereunder shall be made as required in the Purchase Agreement.  

(c)Assignments and Transfers by Rights Holders.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the Rights Holders
and their respective successors and permitted assigns.  A Rights Holder may
transfer or assign, in whole or from time to time in part, its rights hereunder
in connection with the transfer of Registrable Securities by such Rights Holder
only if such transferee or assignee receives at least 50,000 Registrable
Securities (adjusted for stock splits, stock dividends, stock combinations and
similar corporate actions); provided, further, that such transferee or assignee
shall execute a copy of this Agreement and that such Rights Holder complies with
all laws applicable thereto and provides written notice of assignment to the
Company promptly after such assignment is effected. 

(d)Assignments and Transfers by the Company.  This Agreement may not be assigned
by the Company (whether by operation of law or otherwise) without the prior
written consent of the Rights Holder, provided, however, that the Company may
assign its rights and delegate its duties hereunder to any surviving or
successor corporation in connection with a merger or consolidation of the
Company with another corporation, or a sale, transfer or other disposition of
all or substantially all of the Company’s assets to another corporation, without
the prior written consent of the Rights Holder, after notice duly given by the
Company to each Rights Holder. 

(e)Benefits of the Agreement.  The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective permitted successors
and assigns of the parties.   

--------------------------------------------------------------------------------

9

--------------------------------------------------------------------------------

Nothing in this Agreement, express or implied, is intended to confer upon any
party other than the parties hereto or their respective successors and assigns
any rights, remedies, obligations, or liabilities under or by reason of this
Agreement, except as expressly provided in this Agreement.

(f)Counterparts; Faxes.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  This Agreement may also
be executed via facsimile, which shall be deemed an original. 

(g)Titles and Subtitles.  The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement. 

(h)Severability.  Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.  To the extent
permitted by applicable law, the parties hereby waive any provision of law which
renders any provisions hereof prohibited or unenforceable in any respect. 

(i)Further Assurances.  The parties shall execute and deliver all such further
instruments and documents and take all such other actions as may reasonably be
required to carry out the transactions contemplated hereby and to evidence the
fulfillment of the agreements herein contained. 

(j)Entire Agreement.  This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein.  This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter. 

(k)Governing Law; Consent to Jurisdiction; Waiver of Jury Trial.  This Agreement
shall be governed by, and construed in accordance with, the internal laws of the
State of Texas without regard to the choice of law principles thereof.  Each of
the parties hereto irrevocably submits to the exclusive jurisdiction of the
state and federal courts located in Harris County, Texas for the purpose of any
suit, action, proceeding or judgment relating to or arising out of this
Agreement and the transactions contemplated hereby.  Service of process in
connection with any such suit, action or proceeding may be served on each party
hereto anywhere in the world by the same methods as are specified for the giving
of notices under this Agreement.  Each of the parties hereto irrevocably
consents to the jurisdiction of any such court in any such suit, action or
proceeding and to the laying of venue in such court.  Each party hereto
irrevocably waives any objection to the laying of venue of any such suit, action
or proceeding brought in such courts and irrevocably waives any claim that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum.   

EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY
LITIGATION WITH RESPECT TO THIS AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN
CONSULTED SPECIFICALLY AS TO THIS WAIVER.

--------------------------------------------------------------------------------

10

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
or caused their duly authorized officers to execute this Agreement as of the
last date set forth on the signature pages below.

 

THE COMPANY:SUMMER ENERGY HOLDINGS, INC. 

 

 

 

Date: April 13, 2018By: /s/ Jaleea P. George 

Name: Jaleea P. George 

Title: CFO 

--------------------------------------------------------------------------------

Signature Page to
Registration Rights Agreement

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

PURCHASER:

 

LAROSE HOLDINGS, LLLP

 

  By: LaRose Holdings Management, Inc.

  Its: General Partner

     

     By: /s/ Albert J. LaRose

     Its: President

 

 

 

 

 

Address

 

 

Federal Identification or Social Security No.

 

Delaware

State of Domicile/Organization/Incorporation

 

 

 

 

Additional Information for Notice:

Facsimile:  

 

Email:  

 

 

Copy to:

 

Chamberlain, Hrdlicka, White, Williams & Aughtry
1200 Smith Street, Suite 1400
Houston, Texas 77002

Attention: James J. Spring, III
Facsimile: 713-658-2553
E-mail: j.spring@chamberlainlaw.com


--------------------------------------------------------------------------------

Signature Page to
Registration Rights Agreement

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit A

Plan of Distribution

The selling stockholders, which as used herein includes donees, pledgees,
transferees or other successors-in-interest selling shares of common stock or
interests in shares of common stock received after the date of this prospectus
from a selling stockholder as a gift, pledge, partnership distribution or other
transfer, may, from time to time, sell, transfer or otherwise dispose of any or
all of their shares of common stock or interests in shares of common stock on
any stock exchange, market or trading facility on which the shares are traded or
in private transactions.  These dispositions may be at fixed prices, at
prevailing market prices at the time of sale, at prices related to the
prevailing market price, at varying prices determined at the time of sale, or at
negotiated prices.

The selling stockholders may use any one or more of the following methods when
disposing of shares or interests therein:

·ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers; 

·block trades in which the broker-dealer will attempt to sell the shares as
agent, but may position and resell a portion of the block as principal to
facilitate the transaction; 

·purchases by a broker-dealer as principal and resale by the broker-dealer for
its account; 

·an exchange distribution in accordance with the rules of the applicable
exchange; 

·privately negotiated transactions; 

·short sales effected after the date the registration statement of which this
prospectus is a part is declared effective by the SEC; 

·through the writing or settlement of options or other hedging transactions,
whether through an options exchange or otherwise; 

·broker-dealers may agree with the selling stockholders to sell a specified
number of such shares at a stipulated price per share; 

·a combination of any such methods of sale; and 

·any other method permitted by law. 

The selling stockholders may, from time to time, pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell the shares of common stock, from time to time, under
this prospectus, or under an amendment to this prospectus under Rule 424(b)(3)
or other applicable provision of the Securities Act amending the list of selling
stockholders to include the pledgee, transferee or other successors in interest
as selling stockholders under this prospectus.  The selling stockholders also
may transfer the shares of common stock in other circumstances, in which case
the transferees, pledgees or other successors in interest will be the selling
beneficial owners for purposes of this prospectus.

In connection with the sale of our common stock or interests therein, the
selling stockholders may enter into hedging transactions with broker-dealers or
other financial institutions, which may in turn engage in short sales of the
common stock in the course of hedging the positions they assume.  The selling
stockholders may also sell shares of our common stock short and deliver these
securities to close

--------------------------------------------------------------------------------

Appendix A – Page 1

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

out their short positions, or loan or pledge the common stock to broker-dealers
that in turn may sell these securities.  The selling stockholders may also enter
into option or other transactions with broker-dealers or other financial
institutions or the creation of one or more derivative securities which require
the delivery to such broker-dealer or other financial institution of shares
offered by this prospectus, which shares such broker-dealer or other financial
institution may resell pursuant to this prospectus (as supplemented or amended
to reflect such transaction).

The aggregate proceeds to the selling stockholders from the sale of the common
stock offered by them will be the purchase price of the common stock less
discounts or commissions, if any.  Each of the selling stockholders reserves the
right to accept and, together with their agents from time to time, to reject, in
whole or in part, any proposed purchase of common stock to be made directly or
through agents.  We will not receive any of the proceeds from this offering.

The selling stockholders also may resell all or a portion of the shares in open
market transactions in reliance upon Rule 144 under the Securities Act of 1933,
provided that they meet the criteria and conform to the requirements of that
rule.

The selling stockholders and any underwriters, broker-dealers or agents that
participate in the sale of the common stock or interests therein may be
“underwriters” within the meaning of Section 2(11) of the Securities Act.  Any
discounts, commissions, concessions or profit they earn on any resale of the
shares may be underwriting discounts and commissions under the Securities Act.
 Selling stockholders will be subject to the prospectus delivery requirements of
the Securities Act, unless an exemption therefrom is available.

To the extent required, the shares of our common stock to be sold, the names of
the selling stockholders, the respective purchase prices and public offering
prices, the names of any agents, dealer or underwriter, any applicable
commissions or discounts with respect to a particular offer will be set forth in
an accompanying prospectus supplement or, if appropriate, a post-effective
amendment to the registration statement that includes this prospectus.

In order to comply with the securities laws of some states, if applicable, the
common stock may be sold in these jurisdictions only through registered or
licensed brokers or dealers.  In addition, in some states the common stock may
not be sold unless it has been registered or qualified for sale or an exemption
from registration or qualification requirements is available and is complied
with.

There can be no assurance that any selling shareholder will sell any or all of
the shares of common stock registered pursuant to the shelf registration
statement, of which this prospectus forms a part.

We have advised the selling stockholders that the anti-manipulation rules of
Regulation M under the Exchange Act may apply to sales of shares in the market
and to the activities of the selling stockholders and their affiliates.  In
addition, to the extent applicable we will make copies of this prospectus (as it
may be supplemented or amended from time to time) available to the selling
stockholders for the purpose of satisfying the prospectus delivery requirements
of the Securities Act.  The selling stockholders may indemnify any broker-dealer
that participates in transactions involving the sale of the shares against
certain liabilities, including liabilities arising under the Securities Act.

We have agreed to indemnify the selling stockholders against liabilities,
including liabilities under the Securities Act and state securities laws,
relating to the registration of the shares offered by this prospectus.

--------------------------------------------------------------------------------

Appendix A – Page 2

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

We will pay all our expenses of the registration of the shares of common stock
pursuant to the registration rights agreement, including, without limitation,
Securities and Exchange Commission filing fees and expenses of compliance with
state securities or “blue sky” laws.

We have agreed with the selling stockholders to keep the registration statement
of which this prospectus constitutes a part effective until the earlier of (1)
such time as all of the shares covered by this prospectus have been disposed of
pursuant to and in accordance with the registration statement or (2) the date on
which the shares may be sold pursuant to Rule 144 of the Securities Act without
regard to any volume limitation requirements under Rule 144 of the Securities
Act.

--------------------------------------------------------------------------------

Appendix A – Page 3